In re Disciplinary Counsel; — Other; Applying For Findings and Recommendations (Formal Charges) Office of Disciplinary Board, No. ll-DB-027.
ORDER
|,Treating respondent’s “Supplemental Submission with Exhibits” as a request for transfer to disability inactive status pursuant to Supreme Court Rule XIX, § 22(C),
IT IS ORDERED that Gregory J. Avery, Louisiana Bar Roll number 2618, be and he hereby is transferred to interim disability inactive status pending a hearing to determine the validity of his claim of disability. Pursuant to Supreme Court Rule XIX, § 22(C), all disciplinary proceedings shall be stayed pending this determination.
IT IS FURTHER ORDERED that respondent’s “Supplemental Submission with Exhibits” shall be maintained under seal.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
*349FOR THE COURT:
/s/ Greg G. Guidry Justice, Supreme Court of Louisiana